Citation Nr: 1737586	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service-connection for a lumbar spine disorder, to include whether reconsideration is warranted.

2.  Entitlement to service-connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from August 1968 until January 1969, with prior service in the Navy Reserve including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes to the Board of Veterans' Appeals on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was notified of the rating decision in February 2015.

The January 2015 rating decision also addressed the Veteran's claim of clear and unmistakable error (CUE) in a May 1969 rating decision that originally denied the claim of entitlement to service connection for a back disorder.  The RO noted that a February 1992 Board decision found no CUE in the May 1969 rating decision, and as a result the Veteran's only course of action was to file a motion for reconsideration before the Board of Veterans' Appeals.  See e.g. 38 C.F.R. 
§ 20.1000 (2016).  The Board notes that a prior representative of the Veteran (JK, attorney) submitted a motion to reconsider the February 1992 Board decision in September 2015; however by July 2015 the Veteran had appointed the North Carolina Division of Veterans Affairs as his representative.  Thus, JK was not the Veteran's representative at the time the motion was submitted.  The claim of CUE in the May 1969 rating decision is not a valid claim and not properly before the Board in the absence of a motion for reconsideration submitted by the Veteran or his authorized representative.  

In November 2016 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disorder was denied in a February 1992 Board decision.  The Veteran did not file a motion to reconsider that decision, or otherwise appeal that decision to the Court of Appeals for Veterans Claims (Court).  

2.  In an October 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection for lumbosacral strain.  The Veteran did not appeal or file new and material evidence within one year.

2.  Since the 2007 rating decision, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim were added to the claims file.  Those records could have been obtained when VA first decided the claim.  


CONCLUSIONS OF LAW

1.  The February 1992 Board decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).
2.  The October 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).

3.  The criteria for reconsideration of the claim of entitlement to service connection for a lumbar spine disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).   Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

The Veteran's claim of entitlement to service connection for a lumbar spine disorder was most recently denied in an October 2007 rating decision.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 2017, the Veteran submitted service personnel records from his period of service in the Navy Reserves.  Those records indicate he had periods of ACDUTRA and INACDUTRA in 1967.  The Veteran claims that he first injured his back in a July 1967 car accident while he was traveling for a Reserve training.  Thus, the 1967 records are relevant to the Veteran's claim.  The records also existed at the time VA first decided the claim, and could have been obtained.  The Board notes that the Veteran's DD-214 indicates service from August 1968 to January 1969, but also notes prior service of 1 year and 8 months.  Thus, the Veteran's claim of entitlement to service-connection for a lumbar spine disorder is reconsidered.  


ORDER

The claim of entitlement to service connection for a lumbar spine disorder is reconsidered.


REMAND

Remand is required to obtain any outstanding service records, to verify the Veteran's periods of ACDUTRA and INACDUTRA, to obtain relevant and outstanding treatment records, and to secure a VA examination and opinion addressing the etiology of the Veteran's claimed lumbar spine disorder.

First, the Veteran was in the Navy Reserve prior to his period of active duty service and has reported periods of ACDUTRA and INACDUTRA.  The Veteran submitted service personnel records from his Reserve service showing that he had orders for a period of ACDUTRA, and had several trainings in 1967.  The Veteran has asserted that the July 1967 accident occurred on a training day, and the records submitted do not include any training dates for July 1967.  It appears that the records are incomplete and thus development must be undertaken to ensure all outstanding service records from the Veteran's period of service in the Navy Reserve are associated with the claims folder.  

Second, the RO should also undertake necessary steps to verify all periods of ACDUTRA and INACDUTRA, to specifically include any ACDUTRA or INACDUTRA dates in July 1967.

Third, remand is required to obtain outstanding federal records.  Also, VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA and the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All outstanding VA medical records should be obtained and associated with the claims file, to include all available records from 1968 onwards that exist.  A March 1990 VA Compensation and Pension Award noted the Veteran was in receipt of monthly SSA benefits, and at the November 2016 hearing the Veteran reported that SSA had found him totally disabled due to his back.  The claims file does not contain any SSA records regarding this Veteran or an indication that attempts were made to obtain these records.  Therefore, the AOJ must attempt to obtain the Veteran's VA treatment and SSA records.  

Fourth, remand is required to obtain outstanding private medical records.  For records not in the custody of a Federal department or agency, VA's duty to assist includes making reasonable efforts to obtain such records.  Reasonable efforts generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2016).  At the November 2016 Board hearing, the Veteran reported receiving treatment for the July 1967 accident at St. Mary's Hospital in Lewiston, New York; and that he received lumbar spine treatment from Dr. Yung Yu at Niagara Falls Hospital and from Dr. Edward Simmons.  He also reported receiving regular physical therapy.  On remand, VA must undertake reasonable efforts to obtain these records.  

Fifth, VA must secure an adequate VA examination on the etiology of the Veteran's lumbar spine disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In this case there is a noted in-service back injury as an August 1968 service treatment records notes the Veteran reported falling down a set of stairs.  The Veteran has reported, and the evidence shows, back issues since service.  Finally, there is a current disability as VA treatment records diagnosed chronic back pain status-post surgery.  A medical opinion is therefore necessary to decide the Veteran's service connection claim and a VA examination and opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any outstanding records from 1968 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to obtain all outstanding service records from the Veteran's period of service in the Navy Reserve from 1966 through 1968.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA from December 1966 through August 1968.  The AOJ must identify each verified period of ACDUTRA and INACDUTRA in a memorandum to the file that should then be associated with the claims folder for the examiner's review.  Summarize the findings and all actions taken, and include a copy of the summary in the claims file.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records; to specifically include records from St. Mary's Hospital in Lewiston, Dr. Yung Yu at Niagara Falls Hospital, and from Dr. Edward Simmons.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the claimed lumbar spine disorder is due to an injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA.  The examiner is requested to review the memorandum compiled by the RO as a result of action taken pursuant to Item 2 of these remand directives.

b)  If the lumbar spine disorder is not due to an injury incurred during a period of ACDUTRA or INACDUTRA, the examiner must indicate whether a lumbar spine disorder clearly and unmistakably preexisted active service.  If so, the examiner must state whether the lumbar spine disorder was clearly and unmistakably not aggravated during service, to specifically include the August 1968 back injury.  

c)  If the lumbar spine disorder is not due to an injury incurred during a period of ACDUTRA or INACDUTRA, and if a lumbar spine disorder did not clearly and unmistakably exist prior to service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disorder is otherwise etiologically related to the Veteran's period of active service, including the reported in-service August 1968 fall and lifting injury.

The Board notes the Veteran's entrance examination occurred in September 1968, after his reported August 1968 in-service accident, and his separation exam occurred in January 1969 although misdated in the STRs as January 1968.  

In forming the above opinions, the examiner's attention is particularly directed to the following:  1) the Veteran's service personnel records from his time in the Navy Reserve; 2) the private medical records from 1967 through 1968 from Drs. NA and MD; 3) the Veteran's employer records from the Carborundum Company; 4) an April 1968 orthopedic consultation; 5) an August 1968 Naval Hospital records; and 6) the Veteran's testimony that he first injured his back in July 1967, and that his back condition was then aggravated by the August 1968 in-service injury.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


